Citation Nr: 0125966	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-05 938	)	DATE
	)
	)



THE ISSUES

Whether the June 1989 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for back and 
left knee disorders, and an increased (compensable) 
evaluation for residuals of shell fragment wounds of the head 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1970 to September 
1971.

The issues are before the Board as an original action on the 
motion of the veteran's representative in which it is alleged 
that there is CUE in the June 1989 Board decision that denied 
service connection for arthritis of the lumbar spine and a 
left knee disability, and a compensable evaluation for the 
residuals of shell fragment wounds of the head.


FINDINGS OF FACT

1.  In a June 1989 decision, the Board denied service 
connection for back and left knee disabilities, and an 
increased (compensable) evaluation for residuals of shell 
fragment wounds of the head.

2.  There were tenable bases for the denials of service 
connection for back and left knee disabilities, and an 
increased (compensable) evaluation for residuals of shell 
fragment wounds of the head in the June 1989 Board decision.

3.  The correct facts, as they were known at the time, were 
before the Board in June 1989.

4.  It is not undebatable that, had 38 U.S.C. § 354(b) been 
expressly discussed by the Board in June 1989, service 
connection would have been granted for back and left knee 
disabilities.


CONCLUSION OF LAW

The June 1989 Board decision, denying service connection for 
back and left knee disabilities, and an increased 
(compensable) evaluation for the residuals of shell fragment 
wounds of the head, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§ 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516(Fed. Cir. 1994).  Effective November 21, 
1997, however, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges 
to decisions of the Board on the grounds of CUE.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of CUE.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining CUE.  
64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F. 3d 
1377, 1382-83 (Fed. Cir. 1998).  This case law is found 
primarily in the precedent opinions of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court).  CUE is defined in Rule 1403(a) of 
the Rules of Practice (codified at 38 C.F.R. § 20.1403(a)) as 
"the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Review for CUE in a prior 
Board decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 20.1403(b); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Russell, 3 Vet. App. 313-
314.

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994).  Similarly, absent VA's commission 
of "a grave procedural error," see Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), the Court has held that the VA's 
breach of its duty to assist cannot form a basis for a claim 
of CUE.  Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.

The Board notes that recently in Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) the Federal Circuit rendered 
several holdings which were subsequently addressed in a 
precedent opinion of the VA General Counsel.  In VAOPGCPREC 
12-2001 it was held, in essence, that Roberson conflicted 
with other caselaw of the Federal Circuit and did not 
overrule the conflicting cases.  Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.

A review of the June 1989 Board decision shows that the Board 
found the evidence did not reveal the presence of a back 
disorder in service or until many years after service.  In 
that decision, the conclusion of law notes consideration of 
the provisions of 38 U.S.C. §§ 301, 310, 312, and 313 (now 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, respectively (West 
1991 & Supp. 2001)); 38 C.F.R. §§ 3.102, 3.307, and 3.309 
(1988).

The veteran had active service from June 1970 to September 
1971.  The evidence of record in June 1989 essentially 
consisted of statements and testimony from the veteran; 
service, VA, and private medical records; service documents, 
including a telegram; and photographs.  The statements and 
testimony of the veteran were to the effect that he had 
sustained trauma to various body parts in a rocket attack in 
August 1971 while in Vietnam, and that he incurred a back 
injury at that time which had persisted through service to 
the present.  The report of the veteran's medical examination 
for enlistment into service in March 1970 noted a history of 
low back pain in 1965 with no sequelae and the other service 
medical record showed that he had sustained injuries to the 
scalp and heel in a rocket attack in August 1971.  These 
records, including a report of medical examination for 
separation from service in September 1971, do not show 
complaints or findings of a back disorder.  The medical 
examination at separation found the back to be normal, and 
the veteran said that his condition was good, and had not 
changed since his last examination.  The photographs and 
service documents, including a telegram, showed that the 
veteran had sustained injuries to the right thumb and ribs in 
service and that he was awarded the Purple Heart.  The post-
service medical records did not show the presence of a back 
disorder, lumbosacral strain with X-ray findings of arthritis 
of the lumbosacral spine, until a VA medical examination in 
1987.  The medical evidence did not link the veteran's low 
back disorder to an incident of service.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  38 
U.S.C. § 354(b) (1988) (now § 1154(b)); 38 C.F.R. § 3.304(d) 
(1988).

In this case, the veteran's representative alleges that there 
was CUE in the June 1989 Board decision, denying service 
connection for a back disability, because the veteran's 
statement with regard to sustaining injuries in combat should 
have been accepted as proof of a back injury in service and 
that the medical evidence then of record showed the presence 
of arthritis of the lumbosacral spine, or a chronic back 
disability.  The representative asserts that the Board should 
have granted service connection for arthritis of the lumbar 
spine based on consideration of the above noted statutory and 
regulatory criteria.

Since the evidence shows that the veteran is a combat 
veteran, his statements concerning injuries sustained in 
combat in August 1971 in service are presumed true and 
accepted as proof of those injuries in service, absent clear 
and convincing evidence to the contrary.  The service medical 
records corroborate his statements and testimony regarding 
injuries in combat in service, but these records, including 
the report of his medical examination for separation from 
service in September 1971, do not corroborate the persistence 
of injury to the back in service.  Nor do the other documents 
of record in June 1989 show the presence of a back disorder 
in service or for many years thereafter.  Nor do the post-
service medical records link the veteran's back disorder, 
first demonstrated in the 1980's, to an incident of service.  
Under the circumstances, the Board finds that the negative 
medical evidence of record in June 1989 was sufficient to 
outweigh the veteran's statements with regard to the 
persistence of a back disability originating with a combat 
injury in service.  In other words, had the Board expressly 
found, pursuant to 38 U.S.C. § 354(b), that the veteran had 
sustained a back injury in service, the outcome would likely 
have been the same.  The Board also finds that there was a 
tenable basis for the Board's June 1989 decision, denying 
service connection for a back disorder.  Simmons v. West, 14 
Vet. App. 84 (2000).  When the claim was later reopened and 
granted, the basis was medical opinion which was not of 
record in June 1989.

With regard to the motion for revision or reversal of the 
June 1989 Board decision, denying service connection for a 
left knee disability, the veteran's representative alleges 
that the was CUE in this determination because the veteran's 
statements were to the effect that he had sustained a left 
knee injury in combat in service in August 1971 and the 
medical evidence of record in June 1989 showed the presence 
of a chronic knee disability.  It is asserted that the June 
1989 Board decision should have granted service connection 
for a left knee disability under the above noted criteria.

A review of the June 1989 Board decision shows that the Board 
found no evidence of a disability in service.  The service 
medical records showed that the veteran sustained injuries in 
combat in August 1971, and statements and testimony of the 
veteran were to the effect the he had sustained a left knee 
injury at that time.  The service medical records, including 
a report of his medical examination for separation from 
service in September 1971 (which described the lower 
extremities as normal), were negative for complaints or 
findings of a left knee disability.  Nor do the other 
documents of record in June 1989 show that the veteran had a 
left knee disability in service.  A private medical report 
dated in June 1988, revealed that the veteran had been 
receiving treatment for a left knee condition since 1977 and 
noted a history of left knee injury in Vietnam.  It was noted 
that an arthrogram of the left knee in October 1977 had 
revealed the presence of a tear of the medial meniscus.  A VA 
medical report of the veteran examination in the 1987 
revealed the presence of joint space narrowing of the left 
knee by X-rays that is indicative of arthritis.  

As noted above, the veteran's statements with regard to 
sustaining a left knee injury in combat in service are 
presumed true and accepted as proof of such an injury in 
service with consideration of the provisions of 38 U.S.C. 
§ 354(b) and 38 C.F.R. § 3.304(d).  As in the case of the 
back disability, however, the Board did not have to (and did 
not) credit his testimony as to continuing symptoms since the 
injury in service.  The evidence of record in June 1989 did 
not demonstrate the presence of a chronic left knee 
disability until around 1977, and did not link this condition 
to an incident of service except by history reported by the 
veteran.  As in the case of the back disability, it is not 
undebatable that the Board would have granted service 
connection in June 1989 had it expressly applied § 354(b).  
Under the circumstances, the Board finds that the evidence of 
record in June 1989 provided a tenable basis for the Board's 
June 1989 decision, denying service connection for a left 
knee disability.

With regard to the motion for revision or reversal of the 
June 1989 Board decision, denying an increased (compensable) 
evaluation for shell fragment wounds of the head, the 
veteran's representative asserts that this decision was based 
on CUE because the medical evidence clearly showed that the 
veteran had headaches associated with this condition.  It is 
alleged that a 10 percent rating should have been granted for 
this condition under diagnostic code 8045 (noted as 8245) 
based on the subjective complaints of headaches. 

A review of the June 1989 Board decision shows that the Board 
noted that the veteran complained of frontal headaches and 
that he attributed them to the shell fragment wounds of the 
head, and that the evidence did not indicate the presence of 
a scar.  It was noted that the only relevant finding to the 
disability being evaluated was tenderness that was not shown 
to be due to the laceration to his head in service.  It was 
noted that there was no disfigurement and that the evidence 
did not show that the veteran had residuals of the 
superficial laceration to his scalp in service as noted in 
the service medical records.  In that decision, the 
conclusion of law notes consideration of the provisions of 38 
U.S.C.A. § 1155, previously 355, (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.20, and diagnostic codes 7899-7800 (2000).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805.

The evidence of record in June 1989 regarding the claim for 
an increased (compensable) evaluation for the residuals of 
shell fragment wounds of the head included statements and 
testimony from the veteran to the effect that he had 
headaches associated with this condition.  The RO determined 
that the evidence did not show that the headaches were 
associated with the service-connected disability being 
considered and did not consider this manifestation in the 
evaluation of this condition.  Under the circumstances, the 
provisions of diagnostic code 8045 were not for application 
in the evaluation of this condition.

The report of the veteran's VA medical examination in April 
1986 showed that he had tender spots at the vertex or top of 
his head, and that there were no palpable or visible scars.  
At his VA medical examination in October 1987, there was a 
small area of tenderness at the top of his skull.  There was 
no perceptible or palpable scar.  The Board determined that 
the evidence did not associate the tenderness at the top of 
the veteran's skull to the superficial laceration of the head 
sustained in service as demonstrated by the service medical 
records.  The Board finds that the evidence of record in June 
1989 provided a tenable basis for the Board's June 1989 
decision, denying an increased evaluation for the residuals 
of shell fragment wounds of the head.

After consideration of all the evidence of record in June 
1989, the Board finds that there was no CUE in the June 1989 
Board decision that denied service connection for back and 
left knee disabilities, and an increased (compensable) 
evaluation for residuals of shell fragment wounds of the 
head.  Under 38 C.F.R. § 20.1411(a) the doctrine of the 
favorable resolution of doubt is inapplicable in motions 
alleging CUE in a prior and final Board decision.


ORDER

The June 1989 Board decision, denying service connection for 
back and left knee disabilities, and an increased 
(compensable) evaluation for residuals of shell fragment 
wounds of the head, did not contain CUE, and should not be 
revised or reversed.  The motion is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 


